Case 2:12-cv-08388-AB-FFM Document 276 Filed 10/22/19 Page 1 of 3 Page ID #:6371



  1                                                                                       JS-5
  2
  3
  4
  5
  6
  7
  8
                              UNITED STATES DISTRICT COURT
  9
             CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
 10
 11
      OMAR VARGAS, ROBERT                             Case No. CV12-08388 AB (FFMx)
 12   BERTONE, MICHELLE HARRIS,                       Hon. Judge André Birotte Jr.
      and SHARON HEBERLING                            Crt Rm No. 790
 13   individually, and on behalf of a class
      of similarly situated individuals,              CLASS ACTION
 14
                     Plaintiffs,                      [PROPOSED] ORDER SETTING
 15                                                   DATE FOR FINAL FAIRNESS
             v.                                       HEARING, SCHEDULE FOR
 16                                                   BRIEFING THEREON, AND
      FORD MOTOR COMPANY,                             REAFFIRMING ORDER
 17                                                   GRANTING PRELIMINARY
                     Defendant                        APPROVAL
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                                       CASE NO CV12-08388 AB (FFMX)

         ORDER SETTING DATE FOR FINAL FAIRNESS HEARING, SCHEDULE FOR BRIEFING THEREON, AND REAFFIRMING
                                     ORDER GRANTING PRELIMINARY APPROVAL
Case 2:12-cv-08388-AB-FFM Document 276 Filed 10/22/19 Page 2 of 3 Page ID #:6372



  1   The Court HEREBY orders as follows:
  2          1.     The case is hereby REOPENED.
  3          2.     The Order Granting Preliminary Approval (ECF No. 133), entered by
  4   the Court on April 25, 2017, remains valid and effective following the Ninth
  5   Circuit Court of Appeal’s opinion vacating the order granting final approval and
  6   remanding for a “more searching inquiry” in evaluating whether the Class Action
  7   Settlement should be finally approved. The Settlement Class as defined in the
  8   Order Granting Preliminary Approval remains certified and the opt-out and
  9   objection deadline of September 7, 2017 has not changed.
 10          3.     Plaintiffs, Defendant Ford Motor Company, Objectors Brenda
 11   Lott, Suzanne Lutz, Carlie Olivant, Gail Slomine, and Philip Woloszyn (the “Lott
 12   Objectors”) and Objector James DeBolt have agreed to participate in a mediation
 13   conducted by Professor Eric D. Green of Resolutions, LLC. The parties shall
 14   jointly report to the Court the results of any mediation relating to the proposed
 15   Class Action Settlement by January 15, 2020.
 16          4.     Following efforts to mediate the dispute, the parties and objectors1
 17   shall comply with the following briefing schedule:
 18
 19                     Due Date                                     Event/Filing
 20                January 24, 2020                    Renewed Motion(s) for Final
                                                       Approval
 21
 22                                                    Plaintiffs’ Renewed Motion for
                   January 24, 2020                    Attorneys’ Fees, Costs, and Incentive
 23                                                    Payments
 24
                   ______________                      Objectors’ Opposition(s) to Renewed
 25                January 31, 2020                    Motion(s) for Final Approval and/or
 26
             1
            Only Class Members who objected to the Class Action Settlement by
 27   September 5, 2017 may file an opposition to the Renewed Motion for Final
      Approval and Renewed Motion for Attorneys’ Fees.
 28                                                                        CASE NO CV12-08388 AB (FFMX)
                                              Page 1
        [PROPOSED] ORDER SETTING DATE FOR FINAL FAIRNESS HEARING, SCHEDULE FOR BRIEFING THEREON, AND
                             REAFFIRMING ORDER GRANTING PRELIMINARY APPROVAL
Case 2:12-cv-08388-AB-FFM Document 276 Filed 10/22/19 Page 3 of 3 Page ID #:6373



                                                       Renewed Motion for Attorneys’ Fees.
  1
  2                                                    Optional Reply Brief(s) in Support of
                   February 7, 2020                    Renewed Motion(s) for Final
  3                                                    Approval and/or Motion for
                                                       Attorneys’ Fees
  4
  5                                                    Final Fairness Hearing, at 350 West
            February 28, 2020 at 10:00 am              First Street, Los Angeles, CA 90012 -
  6                                                    Courtroom 7B
  7
  8          IT IS SO ORDERED.
  9
      Dated: October 22, 2019
 10                                            By:
 11                                                  Hon. André Birotte, Jr.
                                                     U.S. District Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                                        CASE NO CV12-08388 AB (FFMX)
                                              Page 2
        [PROPOSED] ORDER SETTING DATE FOR FINAL FAIRNESS HEARING, SCHEDULE FOR BRIEFING THEREON, AND
                             REAFFIRMING ORDER GRANTING PRELIMINARY APPROVAL
